       Case 1:16-cv-00083-BLW Document 124-12 Filed 04/19/19 Page 1 of 6




Laurence J. (“Laird”) Lucas (ISB # 4733)
llucas@advocateswest.org
Todd C. Tucci (ISB # 6526)
ttucci@advocateswest.org
Sarah Stellberg (ISB #10538)
sstellberg@advocateswest.org
Advocates for the West
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)

Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT,
et al.,                                          Case No. 1:16-cv-00083-BLW

        Plaintiffs,                              DECLARATION OF JONATHAN
                                                 MARVEL
        v.

DAVID BERNHARDT, Acting
Secretary of Interior; JOSEPH R.
BALASH,* Assistant Secretary of
Interior; BUREAU OF LAND
MANAGEMENT; and U.S. FOREST
SERVICE,

        Defendants.

* Official Defendant automatically substituted
per Fed. R. Civ. P. 25(d)


        I, Jonathan (Jon) Marvel declare as follows:

        1.      The following facts are personally known to me, and if called as a witness I would

and could truthfully testify to these facts.

        2.      I am a current member of Western Watersheds Project and WildEarth Guardians.




DECLARATION OF JON MARVEL- 1
         Case 1:16-cv-00083-BLW Document 124-12 Filed 04/19/19 Page 2 of 6




         3.    I have resided in Idaho since 1969 and own property in both Custer and Blaine

Counties. I have lived in Hailey, Idaho since 1981.

         4.    I have a BA in American History from the University of Chicago and a MA

graduate degree from the University of Oregon. I have been a licensed architect in Idaho for 39

years.

         5.    I founded Idaho Watersheds Project in 1993 in order to address the degradation

caused by public lands grazing in Idaho that I have observed and encountered. That degradation

negatively affects all habitat needs of Greater sage-grouse.

         6.    I served as Board President of Idaho Watersheds Project from its founding until

2001. At that time, Idaho Watersheds Project changed its name to Western Watersheds Project

to reflect an expanded mission of addressing public lands management not just in Idaho but more

broadly throughout the West. I served as Executive Director of Western Watersheds Project

until March 2014.

         7.    Currently I am one of three board members of the Sagebrush Habitat

Conservation Fund (Fund) headquartered in Hailey, Idaho. The Fund is dedicated to protecting

and restoring sagebrush habitat wherever it occurs across the west. The Fund has successfully

retired from livestock grazing over 600,000-acres of public lands in sage-steppe landscapes in

four western states since 2011.

         8.    In my 50 years of living in Idaho I have visited every National Forest and every

public lands area administered by Idaho BLM Field Offices. Because I live in south-central

Idaho, I have a special interest in sage-steppe landscapes and the wildlife dependent on those

landscapes like Greater sage-grouse. As a consequence, I seek out sage-steppe landscapes on

public lands in Idaho to visit and revisit every year. I recreate on these public lands and enjoy




DECLARATION OF JON MARVEL- 2
       Case 1:16-cv-00083-BLW Document 124-12 Filed 04/19/19 Page 3 of 6




visiting them, camping on them and spending on average more than 45 days every year visiting

sage-steppe public lands in Idaho that provide habitat for sage-steppe obligate species like

Greater sage-grouse. I am often disgusted and upset by the degradation of these landscapes

caused by BLM and Forest Service mismanagement especially that caused by domestic livestock

grazing.

       9.      In past years, I have frequently visited a sage-grouse lek located about 18 miles

southwest of Hailey on lands administered by the Shoshone Field Office of the BLM in order to

experience the mating dance of these remarkable birds. I noticed that the number of lekking

male sage-grouse has diminished every year I have visited this lek, and the knowledge of that

decline is particularly upsetting to me. I most recently visited this lek earlier this week at dawn

and I intend to return to this lek next year in late March to see whether this disturbing trend

continues.

       10.     I have also visited the Copper Basin and Pass Creek allotments in the Salmon-

Challis National Forest administered by the Lost River Ranger District and the Mountain Springs

and Warm Springs allotments administered by the Challis Field Office of the BLM that include

extremely important sage-grouse habitat but which are degraded annually by remarkably

mismanaged cattle grazing. I have returned to these four allotments every year for the past 30

years to observe the effects of grazing there. I intend to again to return to these allotments in late

July and early August of this year.

       11.     In October 1995 and November 2013 I visited the remote Garat, 45 and Tent

Creek allotments on the Owyhee Field Office of the BLM located in the far southwest corner of

Idaho. Those three allotments provide a continuous sage-steppe landscape that now provides a

comparison between lands ungrazed-by-livestock for 5 years (the 120,000-acre Tent Creek and




DECLARATION OF JON MARVEL- 3
       Case 1:16-cv-00083-BLW Document 124-12 Filed 04/19/19 Page 4 of 6




45 allotments) and the very large adjacent Garat allotment that shows annual ravages by

livestock grazing impacts. I intend to visit all of those allotments in Owyhee County starting on

May 31, 2019 for several days.

       12.     In August of 2006 I visited the Upper Snake Field Office of the BLM’s Crooked

Creek allotment located in Clark County, Idaho some 30 miles northwest of Dubois, Idaho. The

Crooked Creek allotment has a very large population of wintering sage-grouse and continues to

experience poorly managed livestock grazing that reduces habitat cover for sage grouse at all

times of the year. I intend to revisit the BLM’s Crooked Creek allotment on July 17, 2019 to

observe and record sage-steppe habitat conditions.

       13.     In September 1996 I visited the 100,000-acre Pleasantview and Samaria Hills

allotments in Oneida County, Idaho that are administered by the Pocatello Field Office of the

BLM to observe significant negative impacts by cattle on sage-grouse habitat. I intend to return

to the Pleasantview and Samaria Hills allotment in early September 2019 to observe and record

current conditions.

       14.     Since 2015 I have been an interested public on the 65,000-acre North Shoshone

allotment in Lincoln and Camas Counties, Idaho that is administered by the Shoshone Field

office of the BLM. I have visited that allotment every year for the last four years typically in the

months of August or September. I intend to revisit the North Shoshone allotment in late

September 2019. The North Shoshone allotment is the largest BLM allotment located in the

Bennett Hills that provide important sage-grouse habitat yet show significant negative impacts to

sage-steppe lands from virtually unmanaged cattle grazing authorized by the BLM.

       15.     In all these cases I am harmed by the level of degradation inflicted on these sage-

steppe public lands located across southern and central Idaho by both cattle and sheep grazing.




DECLARATION OF JON MARVEL- 4
       Case 1:16-cv-00083-BLW Document 124-12 Filed 04/19/19 Page 5 of 6




The shocking failure of BLM management I have observed and which has harmed me and which

I continue to observe will only get worse if the BLM’s 2019 sage-grouse amendment takes full

effect. In particular, the mismanagement of livestock grazing and other activities on these public

lands is degrading sagebrush habitats and contributing to the decline of the sage-grouse, a

species I deeply appreciate.

       16.     Through my conservation advocacy I have been involved in working for the

protection of sage-steppe landscapes in Idaho for more than 40 years including participating in

the development of one of the very first Endangered Species Act listing petitions for Greater

sage-grouse almost 20 years ago. I am thus heavily invested in the survival and recovery of this

species and the decline of the species due to mismanagement of public lands—and sagebrush

habitats in particular—causes me great personal grief.

       17.     It is my understanding that the Bureau of Land Management (BLM) has recently

finalized its 2019 Amendments to the 2015 Greater Sage-Grouse Plans. These amendments relax

previously protective restrictions on oil and gas development, livestock grazing, roads and

powerlines, and other surface development; and open up millions of acres of public lands where

these activities were previously limited under the 2015 Plans. All these changes will negatively

affect my use and enjoyment of public lands in sage-steppe landscapes across the west and will

harm my recreational, aesthetic, scientific, professional, and other interests.

       18.     The failure of the BLM to complete an honest, science-based analysis of the

significant environmental impact of these rollbacks—to sage grouse populations, their sagebrush

habitat, and other public land resources is very upsetting to me as it represents one of the most

severe regressions in my lifetime in public land management and protections for native sage-

steppe obligate species including Greater sage-grouse. I fear that BLM’s reticence to




DECLARATION OF JON MARVEL- 5
       Case 1:16-cv-00083-BLW Document 124-12 Filed 04/19/19 Page 6 of 6




acknowledge science and engage in science-based land management may result in the extirpation

of the sage-grouse. BLM must forthrightly analyze and disclose the effects of its activities to the

public and by ignoring the science, the agency has harmed and continues to harm my interests.

       I declare under penalty of perjury that the foregoing is true and correct. Executed this

12th day of April, 2019, in Hailey, Idaho.




                                                             ____________________________
                                                             Jonathan Marvel




DECLARATION OF JON MARVEL- 6
